Case 5:19-cv-00170-RWS-CMC Document 41 Filed 03/02/21 Page 1 of 2 PageID #: 162



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

 STANARD LEROY PHILLIPS,                            §
                                                    §
                Plaintiff,                          §   CIVIL ACTION NO. 5:19-CV-00170-RWS-CMC
                                                    §
 v.                                                 §
                                                    §
 BRYAN COLLIER, ET AL.,                             §
                                                    §
                Defendants.                         §
                                                    §

                                               ORDER

         Plaintiff Stanard Leroy Phillips, proceeding pro se, filed the above-styled and numbered

  civil action complaining of alleged violations of his constitutional rights. The case was referred to

  the United States Magistrate Judge in accordance with 28 U.S.C. § 636.

         Phillips filed a motion for summary judgment that raised legal arguments but did not

  include any summary judgment evidence or show that there are no disputed issues of fact and

  Phillips is entitled to judgment as a matter of law (Docket No. 16). The Magistrate Judge issued

  a Report recommending the motion for summary judgment be denied (Docket No. 36). Phillips

  received a copy of the Report on February 4, 2021, but filed no objections. See Docket No. 38.

  Accordingly, he is barred from de novo review by the District Judge of those findings, conclusions,

  and recommendations and, except upon grounds of plain error, from appellate review of the

  unobjected-to factual findings and legal conclusions accepted and adopted by the District Court.

  Duarte v. City of Lewisville, Texas, 858 F.3d 348, 352 (5th Cir. 2017).

         The Court has reviewed the pleadings and the Report of the Magistrate Judge and has

  determined that the Report is correct. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.),

  cert. denied, 492 U.S. 918 (1989) (where no objections to a Magistrate Judge’s Report are filed,
Case 5:19-cv-00170-RWS-CMC Document 41 Filed 03/02/21 Page 2 of 2 PageID #: 163



  the standard of review is “clearly erroneous, abuse of discretion and contrary to law.”). It is
       .
  accordingly

         ORDERED that the Report and Recommendation of the Magistrate Judge (Docket No.

  36) is ADOPTED as the opinion of this Court. It is further

         ORDERED that Phillips’s motion for summary judgment (Docket No. 16) is DENIED.

  This denial shall have no effect on the issues and Defendants remaining in the case. It is further

         ORDERED that the Clerk shall cause the docket sheet to reflect that the correct spelling

  of lead Defendant’s name is “Bryan Collier.”

         SIGNED this 2nd day of March, 2021.



                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
